IN THE
                                 TENTH COURT OF APPEALS

                                          No. 10-11-00133-CV

FORREST CLEBURNE PROPERTIES, LP
AND CHARLES MICHAEL FORREST,
                                                                          Appellants
    v.

WILLIAM CLINTON FORREST AND
CHESAPEAKE OPERATING, INC.,
                                                                          Appellees



                                   From the 18th District Court
                                     Johnson County, Texas
                                   Trial Court No. C201100001


                                  MEMORANDUM OPINION


          The Clerk of this Court notified Appellant Charles Michael Forrest1 by letter

dated June 21, 2011 that the original filing fee of $175.00 had not been paid and that if

the fee was not paid or an indigence affidavit was not filed within 14 days, the appeal

would be dismissed. More than 14 days have passed, and the fee has not been paid and

an indigence affidavit has not been filed.


1   In a prior order, the Court dismissed this appeal as to Appellant Forrest Cleburne Properties, L.P.
        Furthermore, by letter dated June 15, 2011, the Clerk notified Appellant Charles

Michael Forrest that the clerk’s record in the above cause had apparently not been filed

because Appellant had failed to pay or make arrangements to pay the clerk’s fee for

preparation of the record. Appellant was further notified that if he desired to proceed

with this appeal, he must pay or make arrangements to pay the clerk’s fee and notify

this Court of the actions taken within 21 days after the date of this letter. Appellant was

warned that if he failed to do so, this appeal might be dismissed for want of

prosecution. See TEX. R. APP. P. 37.3(b). More than 21 days have passed, and we have

not been notified that Appellant has paid or made arrangements to pay the clerk’s fee.

        Accordingly, this appeal is dismissed. See TEX. R. APP. P. 37.3(b), 42.3(b), (c); see

also TEX. R. APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5(a).



                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed July 20, 2011
[CV06]




Forrest v. Forrest                                                                     Page 2